
	
		I
		112th CONGRESS
		1st Session
		H. R. 1694
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the President to issue guidance on Federal
		  response to a large-scale nuclear disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Disaster Preparedness Act.
		2.Guidance for response
			 to a nuclear disaster
			(a)IssuanceNot later than 180 days after the date of
			 enactment of this Act, the President, in consultation with the Secretary of
			 Energy, the Secretary of Defense, the Administrator of the Environmental
			 Protection Agency, the Nuclear Regulatory Commission, the Secretary of Homeland
			 Security, and the Administrator of the Federal Emergency Management Agency,
			 shall issue guidance on Federal response to nuclear disasters described in
			 subsection (b).
			(b)Nuclear
			 disasters describedThe guidance issued pursuant to subsection
			 (a) shall be with respect to any nuclear disaster that—
				(1)may be caused by a
			 natural catastrophe, an accident, or a terrorist or other attack;
				(2)occurs initially
			 at a nuclear power plant; and
				(3)disperses
			 radiation off the reactor site and into the surrounding area.
				(c)GuidanceThe guidance issued pursuant to subsection
			 (a) shall—
				(1)designate the Federal agency that is
			 responsible for coordinating the Federal Government’s efforts in response to a
			 nuclear disaster (in this Act referred to as the Coordinating
			 Agency), including making a formal declaration that a nuclear disaster
			 exists;
				(2)identify the
			 circumstances under which a formal declaration described in paragraph (1) will
			 occur;
				(3)designate the Federal agency that is
			 responsible for recommending to the Coordinating Agency the evacuation of an
			 area surrounding a nuclear power plant in response to a nuclear
			 disaster;
				(4)identify the
			 circumstances under which a recommendation described in paragraph (3) will be
			 made;
				(5)designate the
			 Federal agency that is responsible for conducting an evacuation described in
			 paragraph (3) when directed to do so by the Coordinating Agency;
				(6)designate the
			 Federal agency that is responsible for recommending to the Coordinating Agency
			 that evacuees may return following a nuclear disaster;
				(7)identify the
			 circumstances under which a recommendation described in paragraph (6) will be
			 made;
				(8)identify what cleanup standards will apply
			 for a nuclear disaster;
				(9)designate the
			 Federal agency that is responsible for conducting cleanup of a nuclear disaster
			 when directed to do so by the Coordinating Agency; and
				(10)identify any
			 other roles and responsibilities of any Federal agency involved in the response
			 effort to a nuclear disaster.
				
